Citation Nr: 0203845	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-23 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from August 1996 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  In March 
2001, the veteran testified before a Hearing Officer at the 
Waco RO, and in December 2001, she testified at a Board 
hearing there.

The Board notes that in November 2001 written arguments and 
at the December 2001 hearing, the veteran's representative 
indicated that the veteran did not wish to pursue her appeal 
on the issue of service connection for a left knee scar.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (1998).  
Thus, the sole issue now before the Board is as set forth on 
the cover page of this decision.


FINDING OF FACT

The most credible and probative evidence establishes that the 
veteran does not currently have PTSD which can be associated 
with her active service or any incident therein.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record; thus, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of her post-
service medical treatment.  She was also afforded VA 
psychiatric examinations and the examiners rendered 
considered medical opinions regarding the pertinent issue in 
this matter.  Moreover, their opinions were based on a review 
of the evidence of record.  Based on the facts of this case, 
therefore, the Board concludes that there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating her claim.  

In reaching this conclusion, the Board notes that at the 
December 2001 hearing, the veteran's representative indicated 
that the veteran had attempted to obtain a VA medical opinion 
to rebut the findings of VA examiners in May 1998 and January 
2000 that she does not have PTSD.  He indicated that because 
she was unable to obtain such an opinion from the VA Medical 
Center, she obtained an estimate from a private provider, who 
indicated that such an opinion would be approximately $1500, 
a cost she could not afford.  

In light of the representative's contentions, the Board has 
considered whether obtaining an independent medical expert 
(IME) opinion in this case is appropriate.  Under applicable 
criteria, when, in the opinion of the Board, additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more independent medical 
experts who are not employed by the VA.  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(d).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet.App. 260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, on the other hand, neither the 
veteran nor her representative has stated with any 
specificity why this case presents a complex or controversial 
medical problem.  Rather, the veteran appears to be merely 
seeking a medical opinion in support of her belief that she 
has PTSD.  However, the Board cannot entertain lay 
speculation on medical matters.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence presented does not 
identify such medical complexity or controversy for which an 
IME opinion is necessary at this time.  Further, there is no 
indication that examination by an IME would provide 
additional pertinent information helpful to the veteran's 
claim.  The duty to assist as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) is 
circumscribed and appears to apply to evidence which may 
exist but which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  As the Court has stated:  
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(emphasis added).  Such holding appears to be pertinent to 
the VCAA, as well.  Thus, the Board concludes that resort to 
an IME is not warranted in this case, especially in light of 
the fact that the RO has obtained two VA psychiatric 
opinions, both of which provide the same conclusion regarding 
the pertinent issue on appeal.

Therefore, as VA has fulfilled the duty to assist and notify, 
and as the change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

Records from the Air Force Office of Special Investigations 
show that in April 1997, the veteran filed a report to the 
effect that she had been sexually assaulted ten days prior.  
Specifically, she indicated that she had visited the dorm 
room of a neighbor at his invitation and that he had talked 
her into getting into bed with him and taking off her robe.  
The veteran reported that the man then attempted to have 
sexual intercourse with her and she told him to stop, which 
he did.  She indicated that this happened three times before 
she left his room.  The veteran stated that she had delayed 
reporting the incident because she did not want to relive it.  

Service medical records show that the veteran was referred to 
the emergency room for examination after reporting the 
assault.  On examination, she reported that she had been 
dealing with the emotional stress fairly well and that she 
had good support from friends.  Physical examination was 
normal and laboratory testing was negative.  The assessment 
was alleged assault and the veteran was referred for 
counseling.  

At a May 1997 consultation in the mental health clinic, the 
veteran reported that she had been sexually assaulted the 
previous month.  She indicated that she had had nightmares 
for two to three days following the assault, but denied 
current nightmares.  She indicated that she had support from 
her family, church, and friends.  On examination, the veteran 
was not suicidal or homicidal and her thought process and 
content was normal.  Her mood was euthymic and her affect was 
appropriate.  The Axis I and II diagnoses were "No 
diagnosis."  

The veteran thereafter sought counseling in May 1997 at the 
suggestion of her father to rule out residual problems from 
the sexual assault incident.  After a discussion with the 
veteran, it was agreed that a stress management class was 
appropriate.  The assessment was Axis I:  diagnosis deferred, 
rule out adjustment disorder versus mild PTSD.  Records show 
that the veteran attended four stress management sessions in 
May and June 1997, in which she discussed ways to live a 
balanced life.  In October 1997, the veteran's treatment in 
the mental health clinic was concluded.  The Axis I discharge 
diagnosis under DSM-IV was rule out PTSD.  

In November 1997, the veteran's application for VA 
compensation benefits was received at the RO.  Among other 
things, she claimed entitlement to service connection for 
PTSD, which she indicated had been incurred in service as a 
result of an April 1997 sexual assault.  

In support of her claim, she submitted a December 1997 
statement describing the details of her alleged assault.  
Specifically, she claimed that on the evening in question, 
she received an invitation from one of her neighbors to watch 
television.  She stated that she "figured it would be 
harmless to watch T.V. and to talk a bit in his room," so 
she consented.  After talking and watching some television, 
she indicated that the man undressed and got into his bed.  
She indicated that "he somehow persuaded me to get into his 
bed" and then undressed her and tried to have intercourse 
with her.  She indicated that she told him that she was not 
ready three times and he let her go.  She stated that she 
returned to her room "in a nervous wreck" before going to 
her best friend's room for comfort.  She stated that the next 
morning, she discovered vaginal bleeding.  The veteran 
indicated that for two weeks after the incident, she was 
unable to sleep without nightmares.  She stated that she then 
reported the incident with the help of members of her church.  

In connection with her claim, the RO obtained VA clinical 
records, dated from December 1997 to July 1998.  In pertinent 
part, these records show that at a January 1998 psychological 
assessment, the veteran reported that she had been raped in 
service by a sergeant and that she had been threatened by her 
ex-fiancée, who had violent tendencies.  She reported 
symptoms of difficulty concentrating, feeling tense and 
anxious, and having nightmares that her ex-fiancée would make 
good on his threats to harm her.  The diagnosis was PTSD - 
sexual assault and stalking ex-fiancée.  The remaining 
outpatient treatment records show that she continued to 
receive counseling through July 1998.  

In May 1998, the veteran underwent VA psychiatric examination 
at which she reported that she had been sexually assaulted in 
service and that her PTSD symptoms were most severe following 
the incident.  She indicated that her symptoms had been in 
remission since she became pregnant and delivered a baby.  In 
the examination report, the examiner noted that he had met 
with the veteran on two occasions.  During the first visit, 
her father was in attendance and, although the claims folder 
was not provided, the veteran's father had a folder of 
documentation regarding the in-service assault.  It was noted 
that the veteran had presented as extremely naïve and 
immature in thinking and behavior and had very little insight 
into her problems.  She was alert and oriented, her speech 
was normal and there was no tangentiality or looseness of 
association.  There was evidence of limited cognitive 
functioning and simplistic thinking and her intellectual 
functioning was estimated to be in the borderline to low 
average range.  After examining the veteran, the examiner 
concluded that the symptoms expressed by the veteran did not 
meet the criteria for a diagnosis of PTSD.  The Axis I 
diagnosis was "no diagnosis."   

By March 1999 rating decision, the RO denied service 
connection for PTSD, finding that the evidence established 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The veteran duly appealed the RO's determination.  

Subsequent VA clinical records, dated from December 1998 to 
April 1999, show that the veteran continued to participate in 
psychotherapy.  These records do not contain a diagnosis of 
PTSD.

In January 2000, the veteran underwent VA psychiatric 
examination by a team of two psychiatrists at which she 
provided details of her in-service assault.  She reported 
that for the past year, she had experienced irritability, 
occasional anger and monthly nightmares usually about snakes.  
On examination, the veteran exhibited no evidence of a 
psychosis, she was oriented, and her memory was intact.  She 
was of low average intelligence and there was no evidence of 
depression, sleep or appetite problems.  After examining the 
veteran and completing a review of the record, the VA 
psychiatrist completing the examination report indicated that 
the veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  She also indicated that the veteran had not 
experienced an event that was outside the range of usual 
human experiences that would be markedly distressing to 
almost anyone.  In addition, she noted that the veteran did 
not have intrusive recollections or disturbing dreams of the 
in-service stressor, nor did she have any intense 
psychological distress at exposure to events that resembled 
an aspect of the traumatic event.  For example, the 
psychiatrist noted that the veteran was able to have a 
relationship after the incident and had conceived a baby.  
She also noted that the veteran did not have any persistent 
avoidance of stimuli associated with the trauma, did not feel 
detached from others, and had no inappropriate behavior.  The 
psychiatrist noted that the veteran had also been examined by 
another female VA psychiatrist who agreed that the veteran 
did not have PTSD.  The diagnosis was personality disorder, 
not otherwise specified.  

VA clinical records dated from April 1999 to May 2001, show 
that the veteran continued to receive psychotherapy.  In 
March 2000, it was noted that she had "resolved trauma" 
that had occurred during her active service.  She denied 
nightmares, anxiety, and excessive worry about the assault.  
The examiner noted that the veteran functioned well in the 
Reserve and in school and that her self confidence had 
improved.  The diagnosis was "no diagnosis."  

In March and December 2001, the veteran testified at hearings 
at the RO at which she provided details of the in-service 
assault and her current symptomatology.  She indicated that 
she was receiving monthly psychiatric treatment for symptoms 
such as a short temper.  She also indicated that the incident 
had affected her ability to have relationships with men.  

In April 2001, clinical records show that the veteran sought 
treatment for complaints such as distressing thoughts of the 
in-service assault, irritability, and feelings of anger.  The 
examiner recommended that the veteran obtain a consultation 
for an evaluation and treatment for PTSD.  The diagnoses 
included anxiety, PTSD, and depressive disorder.  

II.  Law and Regulations

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f), 4.125(a) (2001). 

Where, as here, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
67 Fed. Reg. 10,330-332 (March 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f) (2002)).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) noted that in 
amending 38 C.F.R. §§ 4.125 and 4.126 to adopt DSM-IV, the 
criteria had changed from an objective ("would evoke ... in 
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
Court noted that the criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror; a more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  
Thus, the Court held that the sufficiency of a stressor was a 
clinical determination for the examining mental health 
professional.  Id. at 153.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  As a result, service connection 
for this disability must be denied.

In reaching this conclusion, the Board recognizes that the 
record contains some diagnoses of PTSD in the post-service VA 
outpatient treatment records.  However, the Board finds that 
these diagnoses are far less in probative value as to the 
issue of whether the veteran currently has PTSD than other 
medical evidence of record.  Specifically, these reports are 
cursory, do not clearly address the rationale supporting the 
diagnosis, and do not purport to be based on a review of the 
entire available medical record.  The Board has also 
considered the notations of "rule out PTSD" in the 
veteran's service medical records, but notes that such 
diagnoses are clearly provisional and do not indicate that 
the veteran had PTSD at that time.

By contrast, the Board finds that the May 1998 and January 
2000 VA examination reports, both of which indicate that the 
veteran does not have PTSD, are highly probative evidence.  
These opinions were based on a review of the applicable 
record.  In addition, the examiners provided a full 
explanation as to why the veteran's symptoms do not meet the 
criteria for PTSD, either under the criteria set forth in 
DSM-III or DSM-IV.  Given the depth of the examination 
reports, and the fact they were based on a review of the 
applicable record, the Board finds that they are more 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).  Accordingly, the Board finds that taken 
as a whole, the evidence of record does not support a finding 
that the veteran has PTSD. 

In reaching this decision, the Board has considered the 
veteran's assertions that she currently has PTSD, due to the 
stressful incident in service that she has described.  While 
the record clearly supports her account of an in-service 
stressor, as a layperson, she is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's own testimony is not 
probative evidence that she has PTSD.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  As the weight of 
the most probative evidence shows that the veteran does not 
have PTSD, the Board finds that her claim for this disability 
must be denied.

In closing, the Board wishes to emphasize that its denial of 
this claim is not based on the lack of a verifiable stressor 
in service.  Rather, as set forth above, the competent and 
probative evidence of the greatest weight reflects that she 
does not have PTSD as a result of her in-service stressor. 


ORDER

Entitlement to service connection for PTSD is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

